DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance
	The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the combination of limitations specified in the independent claims 21, 29, and 39 especially: “…reserve the second subset of telephone numbers in the global telephone number pool and track a predetermined period of time; 
determine if at least one VOIP telephone number is selected prior to an elapse of predetermined period of time; and wherein if the VOIP telephone number is selected prior to the elapse of predetermined period of time, the processor assigns the selected VOIP telephone number to a user account and releases other telephone numbers in the second subset back to the global telephone number pool; and if the VOIP telephone number is not selected prior to the elapse of predetermined period of time, the processor releases all the telephone numbers in the second subset back to the global telephone number pool upon expiration of the predetermined period of time.”
	In related art, Brown et al. discloses (US Pub 2010/0239084 A1) discloses “…retrieve a pool of telephone numbers; analyze repeating digits and perform pattern matching for each number in the pool of telephone numbers; associate a memorability score with one or more of the numbers in the pool of telephone numbers; and sort the 
Furthermore, the Double Patenting rejections (FINAL 03/04/21) is vacated in view of the amendments filed on 07/14/21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAFIZ E HOQUE/
Primary Examiner, Art Unit 2652

Cards